


EXHIBIT 10.02
ITT CORPORATION
2011 OMNIBUS INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
THIS AGREEMENT (the “Agreement”), effective as of the 4th day of March, 2014 by
and between ITT Corporation (the “Company”) and _______________ (the
“Optionee”),
WITNESSETH:
WHEREAS, the Optionee is now employed by the Company or an Affiliate (as defined
in the Company’s 2011 Omnibus Incentive Plan, as approved by the Board of
Directors on February 23, 2011 and effective May 11, 2011 (the “Plan”)) as an
employee, and in recognition of the Optionee’s valued services, the Company,
through the Compensation and Personnel Committee of its Board of Directors (the
“Committee”), desires to provide an opportunity for the Optionee to acquire or
enlarge stock ownership in the Company, pursuant to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:
1.
Grant of Options. In accordance with, and subject to, the terms and conditions
of the Plan and this Agreement, the Company hereby confirms the grant on March
4, 2014, (the “Grant Date”) to the Optionee of the option to purchase from the
Company all or any part of an aggregate of _______________ Shares (the
“Option”), at the purchase price of $_______________ per share (the “Option
Price” or “Exercise Price”). The Option shall be a Nonqualified Stock Option.
Notwithstanding the foregoing, the number of Shares subject to the Option
awarded hereunder may be reduced in the event that the Participant terminates
with the Company due to Normal Retirement at any time within the twelve (12)
month period beginning on the Grant Date. In such an event, the number of Shares
subject to the Option for all purposes under this Agreement shall thereafter
equal the number of Shares subject to the Option granted herein multiplied by a
fraction, the numerator of which is the number of full months in such twelve
(12) month period that were completed before the Participant’s termination and
the denominator of which is 12.

2.
Terms and Conditions. It is understood and agreed that the Option is subject to
the following terms and conditions:

(a)
Expiration Date. The Option shall expire on March 4, 2024, or, if the Optionee’s
employment terminates before that date, on the date specified in subsection (f)
below.

(b)
Exercise of Option. The Option may not be exercised until it has become vested.

(c)
Vesting. Subject to subsections 2(a) and 2(f), the Option shall vest in full
upon March 4, 2017.

(d)
Payment of Exercise Price. Permissible methods for payment of the Exercise Price
upon exercise of the Option are described in Section 6.6 of the Plan, or, if the
Plan is amended, successor provisions. In addition to the methods of exercise
permitted by Section 6.6 of the Plan, the Optionee may exercise all or part of
the Option by way of (i) broker-assisted cashless exercise in a manner
consistent with the Federal Reserve Board's Regulation T, unless the Committee
determines that such exercise method is prohibited by law, or (ii)
net-settlement, whereby the Optionee directs the Company to withhold Shares that
otherwise would be issued upon exercise of the Option having an aggregate Fair
Market Value on the date of the exercise equal to the Exercise Price, or the
portion thereof being exercised by way of net-settlement (rounding up to the
nearest whole Share).

(e)
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Optionee to remit to the Company, all applicable
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to the exercise of the Option. The
Optionee may elect to satisfy the withholding requirement, in whole or in part,
by having the Company withhold Shares that otherwise would be issued upon
exercise of the Option, with the number of Shares withheld having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction (rounding up to the nearest
whole Share). Any such election shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.





--------------------------------------------------------------------------------






(f)
Effect of Termination of Employment.

If the Optionee’s employment terminates before March 4, 2024, the Option shall
expire on the date set forth below, as applicable:
(i)
Termination due to Death. If the Optionee’s employment is terminated as a result
of the Optionee’s death, the Option shall expire on the earlier of March 4,
2024, or the date three years after the termination of the Optionee’s employment
due to death. If all or any portion of the Option is not vested at the time of
the Optionee's termination of employment due to death, the Option shall
immediately become 100% vested.

(ii)
Termination due to Disability. If the Optionee’s employment is terminated as a
result of the Optionee’s Disability (as defined below), the Option shall expire
on the earlier of March 4, 2024, or the date five years after the termination of
the Optionee’s employment due to Disability. If all or any portion of the Option
is not vested at the time of the termination of the Optionee's employment due to
Disability, the Option shall immediately become 100% vested.

(iii)
Termination due to Early Retirement. If the Optionee's employment is terminated
as a result of the Optionee's Early Retirement (as defined below), then the
Option shall expire on the earlier of March 4, 2024, or the date five years
after the termination of the Optionee's employment due to Early Retirement. If
the Optionee’s employment is terminated as a result of the Optionee’s Early
Retirement and the Option is not vested at the time of the such termination,
then a prorated portion of the unvested portion of the Option shall immediately
vest as of the date of the termination of employment in accordance with the
terms of this subsection. The prorated portion of an Option that vests upon
termination of employment due to the Optionee's Early Retirement shall be
determined by multiplying the total number of Shares subject to such Option by a
fraction, the numerator of which is the number of full months the Optionee has
been continually employed since the Grant Date and the denominator of which is
36. For this purpose, full months of employment shall be based on monthly
anniversaries of the Grant Date, not calendar months. Any remaining unvested
portion of the Option shall expire as of the date of the termination of the
Optionee's employment.

(iv)
Termination due to Normal Retirement. If the Optionee's employment is terminated
as a result of the Optionee's Normal Retirement (as defined below), the Option
shall expire on the earlier of March 4, 2024, or the date five years after the
termination of the Optionee's employment due to Normal Retirement. If the
Optionee’s employment is terminated as a result of Normal Retirement, then the
Option, to the extent then not vested, will continue to vest in accordance with
subsection 2(c) above, but only if the Optionee satisfies the obligation imposed
on the Optionee under subsection 2(h) after such termination of employment. If
the Optionee violates the aforementioned provisions, the Optionee shall forfeit
any unexercised portion of the Option.

(v)
Cause. If the Optionee’s employment is terminated by the Company (or an
Affiliate, as the case may be) for Cause (as determined by the Committee), the
vested and unvested portions of the Option shall expire on the date of the
termination of the Optionee’s employment. for this purpose, “Cause” shall means
“cause” as defined in any employment agreement then in effect between the
Optionee and the Company, or if not defined therein, or if there is no such
agreement, the Optionee’s (a) embezzlement, misappropriation of corporate funds,
or other material acts of dishonesty; (b) commission or conviction of any
felony, or of any misdemeanor involving moral turpitude, or entry of a plea of
guilty or nolo contendere to any felony or misdemeanor; (c) engagement in any
activity that the Optionee knows or should know could harm the business or
reputation of the Company or an affiliate; (d) material failure to adhere to the
Company’s or its subsidiaries’ or affiliates’ corporate codes, policies or
procedures as in effect from time to time; (e) willful failure to perform the
Optionee’s assigned duties, repeated absenteeism or tardiness, insubordination,
or the refusal or failure to comply with the directions or instructions of the
Optionee’s supervisor, as determined by the Company or an affiliate; (f)
violation of any statutory, contractual, or common law duty or obligation to the
Company or an affiliate, including, without limitation, the duty of loyalty; (g)
the Optionee’s violation of any of the applicable provisions of subsection 2(h)
of this Agreement; or (h) material breach of any confidentiality or
non-competition covenant entered into between the Optionee and the Company or an
affiliate. The determination of the existence of Cause shall be made by the





--------------------------------------------------------------------------------




Company in good faith, and such determination shall be conclusive for purposes
of this Agreement.
(vi)
Voluntary Termination. If the Optionee’s employment is terminated by the
Optionee and not because of the Optionee’s Early or Normal Retirement,
Disability or death, the vested portion of the Option shall expire on the
earlier of March 4, 2024, or the date three months after the termination of the
Optionee’s employment. Any portion of the Option that is not vested (or the
entire Option, if no part was vested) as of the date the Optionee’s employment
so terminates shall expire immediately on the date of termination of employment,
and such unvested portion of the Option (the entire Option, if no portion was
vested on the date of termination) shall not thereafter be exercisable.

(vii)
Other Termination by the Company. If the Optionee’s employment is terminated by
the Company (or an Affiliate, as the case may be) for other than Cause (as
determined by the Committee), and not because of the Optionee’s Early or Normal
Retirement, Disability or death, the vested portion of the Option shall expire
on the earlier of March 4, 2024, or the date three months after the termination
of the Optionee’s employment. For this purpose, the vested portion of such an
Optionee’s Option shall be determined on a prorated basis, and the prorated
portion of an Option that vests upon such termination of employment shall be
determined by multiplying the total number of Shares subject to such Option by a
fraction, the numerator of which is the number of full months the Optionee has
been continually employed since the Grant Date and the denominator of which is
36. Full months of employment shall be based on monthly anniversaries of the
Grant Date, not calendar months. Any portion of the Option that is not vested
(or the entire Option, if no part was vested) as of the date the Optionee’s
employment terminates shall expire immediately on the date of termination of
employment, and such unvested portion of the Option (the entire Option, if no
portion was vested on the date of termination) shall not thereafter be
exercisable.

Notwithstanding the foregoing, if an Optionee’s employment is terminated on or
within two (2) years after an Acceleration Event (A) by the Company (or an
Affiliate, as the case may be) for other than Cause (as defined herein), and not
because of the Optionee’s Early or Normal Retirement, Disability, or death, or
(B) by the Optionee for Good Reason, then the Option shall in no event expire
before the earlier of the date that is five (5) years after the Acceleration
Event or March 4, 2024. For this purpose, the term “Good Reason” shall mean (i)
without the Optionee’s express written consent and excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company or its affiliates within 30 days after receipt of
notice thereof given by the Optionee, (a) a reduction in the Optionee’s annual
base compensation (whether or not deferred), (b) the assignment to the Optionee
of any duties inconsistent in any material respect with the Optionee’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or (c) any other action by the Company or its
affiliates that results in a material diminution in such position, authority,
duties or responsibilities; or (ii) without the Optionee’s express written
consent, the Company’s requiring the Optionee’s primary work location to be
other than within twenty-five (25) miles of the location where the Optionee was
principally working immediately prior to the Acceleration Event; provided, that
“Good Reason” shall cease to exist for an event on the 90th day following the
later of its occurrence or the Optionee’s knowledge thereof, unless the Optionee
has given the Company notice thereof prior to such date. If the Option is not
vested at the time of the Optionee’s termination after an Acceleration Event,
the Option shall immediately become 100% vested.
Early and Normal Retirement. For purposes of this Agreement, the term “Early
Retirement” shall mean any termination of the Optionee’s employment after the
date the Optionee attains age 55 and completes 10 or more years of Effective
Service (as such term is defined in the ITT Corporation Retirement Savings
Plan). The term “Normal Retirement” shall mean any termination of the Optionee’s
employment after the date the Optionee attains age 62 and completes 10 or more
years of Effective Service (as such term is defined in the ITT Corporation
Retirement Savings Plan) or, if earlier, (B) the date the Optionee attains age
65.
Disability. For purposes of this Agreement, the term “Disability” shall mean the
complete and permanent inability of the Optionee to perform all of his or her
duties under the terms of his or her employment, as determined by the Committee
upon the basis of such evidence, including independent medical reports and data,
as the Committee deems appropriate or necessary.




--------------------------------------------------------------------------------




(g)
Compliance with Laws and Regulations. The Option shall not be exercised at any
time when its exercise or the delivery of Shares hereunder would be in violation
of any law, rule, or regulation that the Company may find to be valid and
applicable.

(h)
Non-Competition, Non-Solicitation and Non-Disparagement. In consideration of the
Company entering into this Agreement with the Optionee, the Optionee agrees that
throughout his or her term of employment with the Company and for a period of
twelve (12) months following the Optionee’s date of termination with the
Company, the Optionee shall not, directly or indirectly, divert or attempt to
divert or assist others in diverting any business of the Company by soliciting,
contacting or communicating with any customer or supplier of the Company with
whom the Optionee has direct or indirect contact or upon termination of
employment has had direct or indirect contact during the twelve (12) month
period immediately preceding the Optionee’s date of termination with the
Company. The Optionee further agrees that for a period of twelve (12) months
following his or her date of termination with the Company the Optionee shall
not, directly or indirectly, solicit, induce, attempt to induce or assist others
in attempting to induce any employee of the Company with whom the Optionee has
worked or had material contact with, during the twelve (12) month period
immediately preceding the termination of the Optionee’s employment, to leave the
employment of the Company or a subsidiary of the Company or to accept employment
or affiliation with any other company or firm of which the Optionee becomes an
employee, owner, partner or consultant. The Optionee agrees that throughout his
or her term of employment with the Company and for a period of twelve (12)
months following the Optionee’s date of termination that the Optionee will not
make any statements, orally or in writing, cause to be published or in any way
disseminate any information concerning the Company or any subsidiaries of the
Company concerning the Company’s business, business operations or business
practices that in any way, in form or substance, harms, disparages or otherwise
casts an unfavorable light upon the Company or any subsidiaries of the Company
or upon any of their reputations or standing in the business community or the
community as a whole.

(i)
Optionee Bound by Plan and Rules. The Optionee hereby acknowledges receipt of a
copy of the Plan and this Agreement and agrees to be bound by the terms and
provisions thereof as amended from time to time. The Optionee agrees to be bound
by any rules and regulations for administering the Plan as may be adopted by the
Committee during the life of the Option. The Committee shall be authorized to
make all necessary interpretations concerning the provisions of this Agreement
and the proper application of those provisions to particular fact patterns,
including but not limited to the basis for the Optionee’s termination of
employment, and any such interpretation shall be final. Terms used herein and
not otherwise defined shall be as defined in the Plan.

(j)
Governing Law. This Agreement is issued, and the Option evidenced hereby is
granted, in White Plains, New York, and shall be governed and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

(k)
Severability. Any term or provision of this Agreement that is determined to be
invalid or unenforceable by any court of competent jurisdiction in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction and such invalid or unenforceable provision shall be modified
by such court so that it is enforceable to the extent permitted by applicable
law.





--------------------------------------------------------------------------------




By signing a copy of this Agreement, the Optionee acknowledges that s/he has
received a copy of the Plan, and that s/he has read and understands the Plan and
this Agreement and agrees to the terms and conditions thereof. The Optionee
further acknowledges that the Option awarded pursuant to this Agreement must be
exercised prior to its expiration as set forth herein, that it is the Optionee's
responsibility to exercise the Option within such time period, and that the
Company has no further responsibility to notify the Optionee of the expiration
of the exercise period of the Option.


IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chief Executive Officer and President, or a Vice President, as of the 4th day of
March, 2014.


Agreed to:                                ITT CORPORATION
_____________________________
Optionee




Dated: _________________                        Dated: March 4, 2014








